 



Exhibit 10.30
AMENDMENT #4
TO AGREEMENT FOR
BUSINESS PROCESS AND SUPPORT SERVICES
     This AMENDMENT #4 (this “Amendment”), dated as of December 12, 2007, is
entered into by and between NiSource Corporate Services Company, a Delaware
corporation (“NiSource”), and International Business Machines Corporation, a New
York corporation (“IBM”). This Amendment shall be effective as of December 1,
2007 (the “Amendment Effective Date”).
Recitals
     A. WHEREAS, NiSource and IBM (a) entered into an Agreement for Business
Process and Support Services dated as of June 20, 2005 (the “Original
Agreement”) and amended the Original Agreement pursuant to Amendments #1 through
26 and (b) have created a conformed version of the Original Agreement that
reflects changes to the Original Agreement implemented by Amendments #1 through
#21 and Amendments #24 and #26 (provided, however, that the letter agreements as
listed in Attachment J hereto, Change Orders and Request for Service (“RFS”)
documents are not reflected within the body of such conformed version but remain
in full force and effect) (the “Conformed Version of the Agreement”). All
references after the Amendment Effective Date to the “Agreement” shall mean the
Conformed Version of the Agreement, as may be amended. For tracking purposes
after the Amendment Effective Date, Amendments #22, #23, and #25 to the Original
Agreement shall be renumbered and referred to as Amendments #1, #2 and #3,
respectively, and this Amendment shall be hereafter referred to as Amendment #4.
     B. WHEREAS, the Parties engaged in a reassessment of the relationship
formed by the Parties under the Agreement, including the identification and
evaluation of (a) adjustment, enhancement and remediation activities to address
issues raised by the Parties with respect to the delivery of certain
Transformation projects and steady state Services under the Agreement and
(b) strategies for the best path forward for NiSource and IBM and the resolution
of disputes;
     C. WHEREAS, the Parties entered into a Memorandum of Understanding, dated
as of October 22, 2007, (the “MOU”) pursuant to which the Parties agreed in
principle to (a) the key business terms that would be reflected in this
Amendment and (b) certain binding terms in order to allow NiSource and IBM to
commence (i) transition back activities for the scope to be terminated under
this Amendment, including communications and potentially offers of employment to
designated IBM personnel and possible engagement of IBM contractors, and
(ii) the implementation of the adjustments, improvements and remediation
activities relating to the scope to be retained and performed by IBM; and
NiSource - IBM Amendment #4

1



--------------------------------------------------------------------------------



 



     D. WHEREAS, the Parties have agreed in this Amendment to formalize the
agreement in principle set forth in the MOU, including amending the Agreement to
reflect that (a) the Human Resources (“HR”) Service Tower, the Sales Center
Service Tower, the Finance and Accounting (“F&A”) Service Tower (except for
completion and remediation activities relating to Wave 1 of the F&A
Transformation as set forth herein and ERS as set forth herein), the Supply
Chain Management (“SCM”) Service Tower and the Meter-to-Cash (“MTC”) Service
Tower (except for certain offshore activities as described in Section 7(d) below
and the Revenue Recovery Services as described in Section 7(e) below) shall be
terminated and transitioned back to NiSource or its designee, (b) the Services
under the Customer Contact Center (“CCC”) Service Tower shall be provided by IBM
in accordance with the applicable Service Levels at a fixed price on an interim
basis until and if NiSource enters into a direct agreement with, or takes
assignment of IBM’s current agreement with, IBM’s current subcontractors Vertex
Outsourcing LLC, a subsidiary of Vertex Data Science Limited (“Vertex”), NCO
Financial Systems, Inc. (“NCO”) and Network Omni Multi-Lingual Communications
(“Network Omni”) for the provision of certain CCC Services and such Services are
fully transitioned to Vertex, NCO and Network Omni as the primary providers of
such Services (provided that offshore non-call work identified herein is not
intended to be transitioned to Vertex and shall continue to be provided by IBM),
(c) IBM shall complete the Wave 1 F&A Transformation completion and remediation
activities identified by the Parties, (d) IBM shall continue to provide certain
offshore activities for MTC after the transition back to NiSource or its
designee of the rest of MTC, (e) IBM shall continue to provide certain offshore
non-call work for CCC as described in Section 3 (g) below after the end of the
fixed fee period referenced in subsection (b) above at the charges agreed to
herein and subject to the terms and conditions of the Agreement, (f) IBM shall
continue to provide the Services under the IT Service Tower subject to certain
adjustments and enhancements to the IT Services (including the associated Fees)
and the implementation of certain remediation activities and (g) certain
settlement conditions have been agreed.
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:
Amendments

1.   Definitions; Attachments; Restated Schedules; Conformed Version of the
Agreement.

  a.   Capitalized terms used but not defined in this Amendment shall have the
meaning given to such terms in the Agreement.     b.   The following Attachments
attached to this Amendment supplement and are in addition to the existing
provisions and attachments to the Agreement:

NiSource - IBM Amendment #4

2



--------------------------------------------------------------------------------



 



Attachment A

          IT Terms — Part 1
   
 
       
 
  Annex A-1-1   Productivity Improvement Percentages
 
  Annex A-1-2   Onshore/Offshore Ratios
 
  Annex A-1-3   Real Time Systems
 
  Annex A-1-4   Combined Countries for Turnover
 
        IT Terms — Part 2
   
 
       
 
  Annex A-2-1   Application Mapping Diagram
 
  Annex A-2-2   BA Process Map
 
  Annex A-2-3   BAM Mapping
 
  Annex A-2-4   IT Staffing Matrix
 
  Annex A-2-5   IBM Personnel with Logical Access
 
  Annex A-2-6   Org Chart
 
  Annex A-2-7   Knowledge Transfer Methodology for New Offshore Migrations of
Software Applications
 
  Annex A-2-8   Offshore Migration Plan
 
  Annex A-2-9   Key Onshore Resources and Key Offshore Resources
 
  Annex A-2-10   Request/Project Tracking Sample Report
 
  Annex A-2-11   APM Categorization and Recommendations
 
  Annex A-2-12   Project Communication Plan
 
  Annex A-2-13   AS, RTS AS and NS Vacancy Plans

Attachment B

                  RTS Specific Terms – Part 1
   
 
       
 
  Annex B-1-1   NS Coverage Model
 
  Annex B-1-2   NS Role Descriptions
 
  Annex B-1-3   Minimum RTS AS Headcount Requirements
 
  Annex B-1-4   ENOC Mission and Escalation Procedures
 
                RTS Specific Terms – Part 2
   
 
       
 
  Annex B-2-1   Draft RTS Termination SOW
 
  Annex B-2-2   RTS Termination SOW – Certain Open Issues

Attachment C            Resolution of Materials and Supplies Disputes
NiSource - IBM Amendment #4

3



--------------------------------------------------------------------------------



 



         
 
  Attachment D   Detail of Financial Agreement Relating to Termination
 
       
 
  Attachment E   Resolution of Disputed Items (Part 1 & Part 2)
 
       
 
  Attachment F   Tentative Service Tower Transition Plan and Dates
 
       
 
  Attachment G   Intellectual Property Rights
 
       
 
  Attachment H   Matrix of Vertex/IBM/NI Equipment Refresh and Maintenance
Obligations
 
       
 
  Attachment I   F&A Completion and Remediation
 
       
 
  Attachment J   Letter Agreements
 
       
 
  Attachment K   BuySource Access
 
       
 
  Attachment L   Release
 
       
 
  Attachment M   MTC Credits

      The foregoing Attachments are hereby incorporated into and made part of
this Amendment (and accordingly the Agreement).     c.   The following Schedules
and Exhibits are amended and restated Exhibits and Schedules and replace the
existing Schedules and Exhibits to the Agreement of the same name in their
entirety:

  i.   CCC –

     
 
  Annex 3.2.6 (Service Levels)
 
  Annex 3.3.6 (SLA Definitions)
 
  Annex 4.1.6 (Resource Units)
 
  Schedule 14.6 (Third Party Contracts)

  ii.   MTC – Schedule 22.5 (Transition) — Updating for BSG/NIPSCO deletion    
iii.   IT

     
 
  Annex 3.2.1 (Service Levels)
 
  Annex 3.3.1 (SLA Definitions)
 
  Annex 4.1.1 (IT Resource Units)

NiSource - IBM Amendment #4

4



--------------------------------------------------------------------------------



 



  iv.   General

     
 
  Schedule 4.2 (Pricing Tables)
 
  Schedule 4.3 (Termination Matrix)
 
  Schedule 6.1 (Service Categories)
 
  Schedule 9.1 (Service Provider Service Delivery Locations)

  v.   Exhibits

     
Exhibit 12
  Equipment Assets
Exhibit 13
  Software Assets
Exhibit 14
  Third Party Contracts
Exhibit 26
  Technology Refresh

  d.   The following Schedules are supplemental Schedules that are only
effective as set forth herein.

  i.   CCC - Offshore Non-Call Services Only

     
 
  Schedule 2.6 A (SOW)
 
  Annex 3.2.6A (Service Levels)
 
  Annex 3.3.6A (SLA Definitions)
 
  Annex 4.1.6A (Resource Units)
 
  Schedule 14.6A (Third Party Contracts)

  ii.   MTC - Offshore Services Only

     
 
  Schedule 2.5A (SOW)
 
  Annex 2.5.1A (SOX)
 
  Annex 3.2.5A (Service Levels)
 
  Annex 3.3.5A (SLA Definitions)
 
  Annex 4.1.5A (Resource Units)
 
  Annex 14.5A (Third Party Contracts)

  e.   In the event of any conflict or inconsistency between the terms of this
Amendment and the terms of the Schedules or the Exhibits set forth above, the
terms of this Amendment shall prevail.     f.   Simultaneously herewith,
NiSource and IBM created the Conformed Version of the Agreement (as defined
above). The intent of the Conformed Version of the Agreement was solely to
update and create a new version of the Original Agreement that incorporated all
of the amendments implemented by Amendments #1 through #21 and

NiSource - IBM Amendment #4

5



--------------------------------------------------------------------------------



 



      Amendments #24 and #26 to the Original Agreement. In the event of a
conflict between the Conformed Version of the Agreement and the Original
Agreement and the Amendments included in the Conformed Version of the Agreement,
the Original Agreement and such Amendments shall be the controlling documents
and shall prevail.     g.   All references after the Amendment Effective Date to
the “Agreement” shall mean the Conformed Version of the Agreement, as may be
amended. For tracking purposes after the Amendment Effective Date, Amendments
#22, #23, and #25 to the Original Agreement shall be renumbered and referred to
as Amendments #1, #2 and #3, respectively, and this Amendment shall be
hereinafter referred to as Amendment #4.     h.   The letter agreements as
listed in Attachment J hereto, Change Orders and RFS documents are not reflected
within the body of the Conformed Version of the Agreement but remain in full
force and effect (but as to letter agreements, only to the extent specified in
Attachment J). For the avoidance of doubt, Attachment J hereto reflects all
those letter agreements that remain in effect and all those that are terminated.

2.   Memorandum of Understanding. Upon the Amendment Effective Date, the MOU
shall terminate and be superseded by the terms of this Amendment.   3.  
Amendments applicable to CCC.

  a.   As of the Amendment Effective Date and continuing for 12 months from the
Amendment Effective Date unless terminated earlier by NiSource upon three
months’ notice to IBM or extended by NiSource upon three months’ notice to IBM
for up to an additional three month period (the “CCC Fixed Period”), IBM shall
provide the Services that relate to the CCC Service Tower in accordance with the
Agreement, including all of the Services that are set forth in Schedule 2.6 to
the Agreement (the “CCC Services”) for the fixed monthly fee for the CCC
Services as set forth in Schedule 4.2 to the Agreement (the “CCC Fixed Fee”).
The CCC Fixed Fee shall not be subject to ECA adjustment. The CCC Fixed Fee as
reflected in Schedule 4.2 shall be invoiced monthly in accordance with the
payment terms set forth in the Agreement and reduced on an equitable basis to
reflect reduced scope if the Services are transitioned away from IBM in phases
and/or prorated if the transition back is completed mid-month. During the CCC
Fixed Period, IBM shall provide the CCC Services in accordance with all of the
Service Levels applicable to the CCC Services as such Service Levels are set
forth in Schedule 3.2.6, including the amended Service Levels applicable to CCC
offshore non-call work also defined and agreed in Schedule 3.2.6. For the
avoidance of doubt, NiSource shall not be obligated to pay the MSC or

NiSource - IBM Amendment #4



6



--------------------------------------------------------------------------------



 



      any other amounts relating to the CCC Services, other than the CCC Fixed
Fee as applicable, during the CCC Fixed Period. Further, for the avoidance of
doubt, the services provided under Amendment #3 (and the fees associated
therewith) are in addition to the foregoing in accordance with Schedule 4.2.    
b.   It is the intent of the Parties for NiSource to enter into a direct
agreement with IBM’s current subcontractors Vertex, NCO and Network Omni for the
provision of the CCC Services, except for the offshore non-call work identified
herein (such Services to be provided by Vertex, the “Vertex CCC Scope”). In the
event that NiSource does not enter into an agreement with Vertex and the Vertex
CCC Scope is not fully transitioned to Vertex prior to the end of the CCC Fixed
Period, the terms applicable to the CCC Service Tower shall revert to the terms
set forth in the Agreement applicable to the existing CCC Service Tower prior to
the commencement of the CCC Fixed Period; provided, that, upon the reversion
from the CCC Fixed Fee to the pricing in Schedule 4.2 of the Agreement, the Fees
applicable to the CCC Service Tower shall be as set forth in Schedule 4.2(B) of
the Agreement, which includes (i) a reduction to account for the elimination of
CCC Transformation-related charges from the MSC due to the termination of the
WSS/IVR Transformation responsibilities from Schedule 23.2.6 (which for the
avoidance of doubt are now covered in Amendment 3) and (ii) the agreement by the
Parties to share in financial responsibility for the ARCs above certain
historical baselines. In the event NiSource does not enter into a direct
relationship with Vertex, at any time during the 24 month period following the
CCC Fixed Period the Parties agree that NiSource may terminate the CCC Services.
    c.   If NiSource and Vertex enters into a direct agreement for the Vertex
CCC Scope:

  i.   IBM shall continue to provide the services, software and assets to Vertex
in connection with providing Services to NiSource at no charge to NiSource (or
Vertex), as those services, software and assets are set forth in Schedule 2.9 of
the Agreement for Business Process and Support Services between IBM and Vertex,
dated as of June 21, 2005, as amended by IBM and Vertex as of October 24, 2007
(the “IBM/Vertex Agreement”);     ii.   IBM (or Vertex as IBM’s subcontractor
for NiSource) shall continue to provide at no additional charge to NiSource IVR
recording services, including onsite business support and IVR prompt recordings
in accordance with the description of

NiSource - IBM Amendment #4



7



--------------------------------------------------------------------------------



 



      services set forth in the amended IBM/Vertex Agreement as of the Amendment
Effective Date (unless further amendments are otherwise approved by NiSource) .
IBM shall ensure that Vertex’s responsibilities under the IBM/Vertex Agreement
includes that Vertex is also responsible for changes and updates to such
recording services at no charge to IBM or NiSource, including changes or updates
(a) pursuant to Amendment #3 to the Agreement or (b) as reasonably directed by
NiSource. No change to the IBM/Vertex Agreement dated or entered into on or
after October 22, 2007 (the “MOU Effective Date”) shall change the allocation or
other responsibilities between IBM and Vertex so as to increase IBM’s (and
therefore NiSource’s in the event of an assignment) financial responsibility
under the IBM/Vertex Agreement beyond that which would have existed for IBM
prior to the MOU Effective Date, unless otherwise agreed by NiSource.

  d.   For the avoidance of doubt, IBM shall have repair responsibility for the
Equipment (including servers) at Smithfield at no additional charge to NiSource.
Such Equipment shall not be counted against the RU Baselines if and until such
time as the Vertex CCC Scope is transitioned directly to Vertex, at which time
the Parties shall increase, at no charge to NiSource, the applicable RU
Baselines to reflect any Equipment at such location that is not already part of
the RU Baselines. The equipment refresh and maintenance obligations for the
Vertex CCC Scope are as set forth in Attachment H (Matrix of Vertex/IBM/NiSource
Equipment Refresh and Maintenance Obligations), which IBM confirms are
consistent with the allocation of responsibilities under the IBM/Vertex
Agreement as of the MOU Effective Date.     e.   If NiSource and Vertex enter
into a direct agreement for the Vertex CCC Scope, IBM shall cooperate with the
transition of Services to Vertex in accordance with the Agreement so that
transition is seamless and does not result in any unplanned disruption in
services to NiSource and its end users. At no charge to NiSource, IBM shall
provide and allow Vertex to continue to use all data, documentation, manuals,
process flows and other materials and information used in connection with the
provision of the CCC Services in accordance with Attachment G (Intellectual
Property Rights).     f.   If NiSource enters into a direct agreement with
Vertex, NiSource shall terminate the Vertex CCC Scope from the Agreement and the
Parties shall enter into an amendment to the Agreement reflecting such
termination. In no event shall NiSource be responsible for any termination or
wind down

NiSource - IBM Amendment #4

8



--------------------------------------------------------------------------------



 



      fees (including Breakage, Balance Sheet Fees and Wind Down Expenses)
related to any such termination. In addition, all references to fees and
payments for the Vertex CCC Scope in the Agreement and all further performance
obligations with respect to the Vertex CCC Scope shall be deleted from the
Agreement and neither NiSource nor IBM shall have any further obligations to pay
for or provide such Vertex CCC Scope (except for such fees and obligations as
may be applicable to Termination/Expiration Assistance).     g.   Regardless of
whether NiSource and Vertex enter into a direct agreement for the Vertex CCC
Scope, IBM shall continue to provide the offshore non-call services described in
the Agreement. After the CCC Fixed Fee Period, if NiSource enters into a direct
relationship with Vertex, (i) the Parties agree to terminate other existing
Schedules applicable to the CCC Service Tower pursuant to subsection (f) and
(ii) IBM shall continue to perform the offshore non-call work described in the
Agreement, including the Schedules that refer to “CCC – Offshore Non-Call
Services Only” as set forth in Section 1(d) above, subject to the terms and
conditions of the Agreement (the “CCC Offshore Non-Call Services”). As reflected
in the restated Schedule 4.2 attached to this Amendment, IBM shall provide the
CCC Offshore Non-Call Services for the applicable MSC (adjusted annually to
reflect the application of ECA in accordance with Schedule 4.1) (the “CCC
Offshore Non-Call Fees”). The CCC Offshore Non-Call Fees shall be prorated so
that they are applied as monthly fees (terminable if the CCC Offshore Non-Call
Services are terminated pursuant to the terms of the Agreement). The CCC
Offshore Non-Call Fees shall be adjusted through ARCs/RRCs for resource usage
above or below the RU Baseline as defined in Schedule 4.2. The Parties agree
that IBM shall not charge and NiSource shall not be responsible for ARCs/RRCs
for the period of July 2007 through November 2007 for the “Non Call Work Units –
Onshore and Non Call Work Units – Offshore” Resource Units and the “Transactions
Handled by Web Service” Resource Units and that the MSC paid to date is the only
payment applicable.     h.   As reflected in the restated Schedule 4.2 attached
to this Amendment, NiSource shall pay a fixed monthly fee which is not subject
to ECA adjustment for the process improvements (referred to as “Business Process
Transformation” in Schedule 4.2) made by IBM during the Term to date, including
(i) improved scripting and process flow analysis to lower overall call handle
time, (ii) optimized CSR to supervisor ratio processes and (iii) workforce
management and scheduling process improvements to reduce overall shrinkage and
improve schedule adherence. NiSource and IBM shall have the rights in the
process improvements as set forth in Attachment G (Intellectual Property
Rights).

NiSource - IBM Amendment #4

9



--------------------------------------------------------------------------------



 



  i.   The Parties’ agreement with respect to the Web/IVR Transformation
projects are set forth in Amendment #3 (previously referred to as Amendment #25
to the Original Agreement) (the “Web/IVR Amendment”).     j.   The following
provisions relating to Web Self Service and IVR are hereby agreed to by the
Parties:

  i.   IBM’s responsibility for the support of the CCC Project Systems (as
defined in the Web/IVR Amendment) shall be under the CCC Service Tower (and the
CCC Fixed Fee) for the duration of the CCC Fixed Period and, at the end of the
CCC Fixed Period, shall be moved under the IT Service Tower, together with fees
for such services as set forth in Schedule 4.2 (which were decreased in
Schedule 4.2 to reflect a change in the start date from the originally assumed
July 1, 2008 to the actual start date but increased to reflect the application
of ECA), payable over the remainder of the Term of the Agreement (the “Ongoing
Web/IVR Fees”), which amount represents all amounts due and payable by NiSource
for support and refresh of the CCC Project Systems. The Ongoing Web/IVR Fees
include: server infrastructure (including repair and refresh), SOA support
(related to the Standalone CCC Projects (as defined in the Web/IVR Amendment)),
software licenses and maintenance (e.g., WebSphere and Genesys platforms)
(including maintaining and being financially responsible for software currency
as provided in Section 3.13 of the Agreement and ensuring, and being financially
responsible for, the currency of all maintenance agreements) and IVR changes and
reporting (e.g, WebSphere and Genesys GVP upgrade and fixes), third party
contract responsibility as per Schedule 14.6 (Customer Contact Centers Third
Party Contracts) to the Agreement including vendor management, program office
and executive support. The Ongoing Web/IVR Fees do not include the Applications
Services support cost, which is projected to be at the same level of support in
hours that is currently being charged and currently utilized by NiSource. The
Ongoing Web/IVR Fees include all fees for the Services relating to the servers,
including provision of the servers and support and refresh thereof, at no
additional charge to NiSource. In connection therewith, IBM will increase all
applicable Resource Baselines to include the servers relating to the CCC Project
Systems with no increase to the Fees.

NiSource - IBM Amendment #4

10



--------------------------------------------------------------------------------



 



  ii.   Third party software licenses and maintenance agreements and third party
hardware and equipment leases and maintenance agreements with respect to the CCC
Project Systems shall be in NiSource’s name and shall be managed by IBM and
shall be Type 1 contracts under Exhibit 14 to the Agreement.     iii.   As part
of the CCC Fixed Fee during the CCC Fixed Period, IBM shall (1) promote the use
of the WSS System (as described in the Web/IVR Amendment) to NiSource customers
calling into the customer contact centers by customer service representatives
(“CSRs”) in accordance with the Adoption/Promotion Plan as provided in Annex
23.2.6B to Web/IVR Amendment, including using promotional scripting created by
IBM and approved by NiSource (with quality assurance monitoring), and
(2) provide CSR support to answer customer questions regarding use of the WSS
System. The number of CSRs providing such support shall be sufficient to handle
all such calls and meet all requirements applicable to the customer contact
center under the Agreement, and IBM shall maintain an average speed to answer
not to exceed 60 seconds with respect to such calls (which has been added as a
Service Level to the Agreement). Such CSRs shall be trained to assist customers
with the WSS System functionality and its proper use. IBM shall establish a
separate 800 number and queue to direct calls to such CSRs. The foregoing
services in subsection (2) above shall be provided with respect to all NiSource
customer calls, including customers of NiSource’s Bay State and NIPSCO local
distribution companies.     iv.   Subject to Section 6(g) and 6(i) of the
Web/IVR Amendment IBM shall provide the Telecommunications Services (as defined
in the Web/IVR Amendment) and NiSource shall be financially responsible for Fees
related to such Services.     v.   These Parties have agreed to amend Exhibits
13 and 14 to the Agreement to add the software and associated contracts that are
part of the CCC Project Systems and to remove any software and associated
contracts replaced or retired as a result of the CCC Standalone Projects at such
time the software and associated contracts are added or removed. There shall be
no adjustment to the Fees as a result of such changes to Exhibits 13 and 14.    
vi.   Service Levels have been updated in Schedule 3.2.6.

NiSource - IBM Amendment #4

11



--------------------------------------------------------------------------------



 



  vii.   If NiSource has not entered into a direct relationship with Vertex as
of the end of the CCC Fixed Fee Period, the Ongoing Web/IVR Fees shall be as set
forth in Schedule 4.2 (B). The Ongoing Web/IVR Fees shall be subject to the
application of ECA in accordance with Schedule 4.1.

  k.   As reflected in the restated Schedule 4.2 attached to this Amendment, the
Balance Sheet Fee and Wind Down Expense amounts for CCC shall be reduced as of
the Amendment Effective Date to “0” for the remainder of the Term.     l.   For
the avoidance of doubt, the words “capable of” in Section V(2)(i) and (ii) of
Annex 23.2.6(B) of Amendment 3 shall mean that the infrastructure, including but
not limited to the size of the equipment and the number of software licenses,
installed and in production as of the time set forth in Section V(2)(i) and
(ii) of Annex 23.2.6(B) can support the minimum number of users as set forth in
such Section V(2)(i) and (ii) of Annex 23.2.6(B) without the addition of any
hardware, software or other items beyond those not already addressed in
subsection (i) of this Section 3.     m.   The Parties have agreed to delete
from Schedule 22.6 the transition of BSG and NIPSCO.     n.   In Schedule 4.2,
the CCC Fixed Fee is included for 12 months. Schedule 4.2 shall be adjusted in
the event of an extension or termination of the CCC Fixed Period.

4.   Amendments applicable to the Supply Chain Management Service Tower.

  a.   The SCM Service Tower is hereby terminated as of the Amendment Effective
Date subject to subsections (c) and (e) below.     b.   As of the Amendment
Effective Date and continuing until the end of the applicable Project Transition
Back Period (as defined in Section 15(k) below), unless shortened or extended
pursuant to Section 15(k) below,(the “SCM Fixed Period”), IBM shall provide the
Services that relate to the SCM Service Tower in accordance with the Agreement,
including all of the Services that are set forth in Schedule 2.4 to the
Agreement (the “SCM Services”) for a fixed monthly price as defined in
Schedule 4.2 (and not subject to ECA adjustment) (the “SCM Fixed Fee”). The SCM
Fixed Fee shall be invoiced monthly in accordance with the payment terms set
forth in the Agreement and reduced on an equitable basis to reflect reduced
scope if the Services are transitioned away from IBM in phases and/or prorated
if the transition back is completed mid-month. During the SCM Fixed Period, IBM
shall provide the SCM Services in

NiSource - IBM Amendment #4

12



--------------------------------------------------------------------------------



 



      accordance with all of the Service Levels applicable to the SCM Services,
including the new Service Level applicable to BuySource as set forth in the
updated restated Schedule 3.2.1 and Schedule 3.3.1 attached to this Amendment.
NiSource shall not be obligated to pay the MSC or any other amounts relating to
the SCM Services, other than the SCM Fixed Fee as applicable, during the SCM
Fixed Period. As of the Transition Back Completion Date (as defined below), all
references to fees and payments for and further performance obligations with
respect to the SCM Services shall be deleted from the Agreement and neither
NiSource nor IBM shall have any further obligations to pay for or provide the
SCM Services (except for such fees and obligations expressly set forth herein).
    c.   Commencing on the Transition Back Completion Date for the SCM Services,
IBM shall provide the support services for SCM as set forth in Attachment K at
the fees set forth in Attachment K.     d.   For the avoidance of doubt, in
addition to the provision of the SCM Services as set forth above, IBM shall be
obligated to provide Termination/Expiration Assistance in accordance with the
Agreement.     e.   In connection with the termination of the SCM Service Tower,
NiSource shall pay to IBM the amount set forth in the Attachment D — relating to
SCM which represents the total settlement payment by NiSource relating to the
SCM Service Tower. In no event shall NiSource be responsible for any termination
or wind down fees (including Breakage, Balance Sheet Fees and Wind Down
Expenses). All termination and wind down fees (including Breakage, Balance Sheet
Fees and Wind Down Expenses) relating to the SCM Service Tower are hereby
deleted as reflected in Schedule 4.2.     f.   In consideration of the SCM
payment set forth in Attachment D and at no additional charge to NiSource, IBM
shall provide to NiSource and its designees (including its vendors) the Services
described in the Agreement relating to IBM’s electronic procurement system,
BuySource, including the BuySource procure-to-pay applications (collectively
“BuySource”) in connection with the support of the SCM and Accounts Payable
functions of NiSource and its affiliates for a period of 18 months from the
Amendment Effective Date.     g.   IBM and NiSource have agreed to a new
BuySource availability metric that is defined in Schedule 3.2.1.     h.   IBM
confirms that the TravelPort agreement(s) are in NiSource’s name. IBM shall
assign (and obtain the necessary third party consent to do so) the Emptoris
license to NiSource at no charge to NiSource, or otherwise

NiSource - IBM Amendment #4

13



--------------------------------------------------------------------------------



 



      facilitate the provision of a license from Emptoris to NiSource at no
charge to NiSource, provided that NiSource executes the Emptoris agreements
reasonably required for Emptoris to continue providing commercially reasonable
ongoing support and hosting services at the end of the SCM Fixed Period. For the
avoidance of doubt, NiSource shall assume financial and management
responsibility for such agreements.

  i.   IBM hereby grants to NiSource a perpetual, irrevocable, royalty free,
fully paid up license to access and use (and sublicense the right to access and
use) the Project Tracker tool used by IBM to store, track and update data
relating to SCM, and such license shall be limited to use in connection with the
business operations of NiSource and its affiliates.     j.   As of the
completion of the transition back of the SCM Services (or such earlier date
specified by NiSource for specific items listed herein upon reasonable notice),
IBM shall (i) complete, update and provide to NiSource all documentation
containing NiSource vendor data, including the Vendor Master List, NiSource’s
list of current contracts and a sub-list of all contracts that are due to expire
in the 24 months period following the completion of the transition back of the
SCM Services, (ii) deliver to NiSource all Project Tracker reports, tracking
tools, data relating to supplier performance and non-performance, onboarding
documents and the standard requisition templates, and (iii) return data that was
extracted from NiSource systems as it is currently being used, available and
formatted in transformed systems. Prior to the end of the SCM Fixed Period, IBM
shall return non-transformed systems in their then-current state. IBM shall
provide all reports as specified by NiSource, provided that the Parties shall
work together to consolidate the timing of when reports shall be provided. The
expiring contracts to be delivered shall be those pulled from the population of
contracts that exists within the Emptoris tool. IBM is responsible for ensuring
that the lists referenced in this Section are up to date as of the time of
delivery with respect to contracts for which IBM was responsible. There shall be
no additional charges for any of the efforts or documentation set forth in this
subsection (j). NiSource and IBM shall have the rights to such reports, tools
and information as set forth in Attachment G (Intellectual Property Rights).    
k.   Upon reasonable notice from NiSource, IBM shall provide to NiSource a list
of contracts pulled from the Emptoris tool that were entered into after the
effective date of the Original Agreement. Within such list, IBM shall indicate
for each contract if IBM has been acting or has been identified as the contract
administrator, recipient of record for notices or communications or recipient of
payment or other agent on NiSource’s behalf.

NiSource - IBM Amendment #4

14



--------------------------------------------------------------------------------



 



  l.   NiSource shall pay the amounts set forth in Attachment E that are
associated with gain share payments. IBM and NiSource agree that NiSource shall
not pay SCM gain share in or for 2008. IBM hereby waives any rights to the
foregoing. As of the Amendment Effective Date, all gain share rights and
obligations outlined in Annex 4.1.9 of the Agreement shall terminate and shall
be deleted from the Agreement.     m.   NiSource and IBM shall have the right to
the documentation and reports created or enhanced by IBM relating to NiSource
sourcing and strategic management activities and plans, including all sourcing
planning documentation and data, as set forth in Attachment G (Intellectual
Property Rights).

5.   Amendments applicable to the Finance and Accounting Service Tower.

  a.   For background purposes, the General Ledger Category (including fixed
asset accounting) and the Financial Planning and Analysis — Budgeting Service
Category (also described in the Statement of Work as “Capital Management;
Operations and Maintenance Analysis; Customer Support; Financial Reporting;
General Ledger and Financial Systems Maintenance”) under the F&A Service Tower
were terminated and were transitioned back to NiSource pursuant to Amendment #1
to the Agreement (previously referred to as Amendment #22 to the Original
Agreement) (the “Previously Terminated F&A Scope”). Such prior terminations are
hereby confirmed.     b.   The Payroll, Accounts Payable and T&E Service
Categories are hereby terminated as of the Amendment Effective Date, thereby
resulting in the termination of the entire F&A Service Tower, except for the
completion and remediation activities relating to Wave 1 of the F&A
Transformation, as of the date set forth herein and the ERS Services set forth
below (the “Additional F&A Terminated Scope”). IBM shall complete the completion
and remediation activities related to Wave 1 of the F&A Transformation in
accordance with Attachment I of this Amendment #4 (“F&A Transformation Wave 1
Completion and Remediation”) subject to the terms and conditions set forth in
the Agreement.     c.   As of the Amendment Effective Date and continuing until
the end of the applicable Project Transition Back Period (as defined below),
unless shortened or extended pursuant to Section 15(k)below (the “F&A Fixed
Period”), IBM shall provide the Services that relate to the Additional F&A
Terminated Scope in accordance with the Agreement, including all of the Services
that are set forth in Schedule 2.2 to the Agreement (the “Additional Terminated
F&A Services”) for a fixed monthly price as set forth in Schedule 4.2 (and not
subject to ECA adjustment) (the “F&A

NiSource - IBM Amendment #4

15



--------------------------------------------------------------------------------



 



      Fixed Fee”). The F&A Fixed Fee shall be invoiced monthly in accordance
with the payment terms set forth in the Agreement and reduced on an equitable
basis to reflect reduced scope if the Services are transitioned away from IBM in
phases and/or prorated if the transition back is completed mid-month. During the
F&A Fixed Period, IBM shall provide the Additional Terminated F&A Services in
accordance with all of the Service Levels applicable to the Additional
Terminated F&A Services.

  d.   NiSource shall not be obligated to pay the MSC or any other amounts
relating to the Additional Terminated F&A Services, other than the F&A Fixed Fee
as applicable, during the F&A Fixed Period. As of Transition Back Completion
Date (as defined below), all references to fees and payments for and further
performance obligations related to the Additional Terminated F&A Services shall
be deleted from the Agreement and neither NiSource nor IBM shall have any
further obligations to pay for or provide the Additional Terminated F&A Services
(except for such fees and obligations expressly set forth herein). Further,
NiSource shall not be obligated to pay the MSC or any other amounts relating to
the Previously Terminated F&A Scope and IBM shall have no further obligations to
perform such Previously Terminated F&A Scope. All references to payments for and
further performance obligations related to the Previously Terminated F&A Scope
are hereby deleted from the Agreement and NiSource shall have no obligations
relating thereto (except for such fees and obligations expressly set forth
herein).     e.   An IBM distinguished engineer reviewed and evaluated the F&A
system to be provided as part of the F&A Transformation. IBM and NiSource have
agreed to address their respective actions to remediate the identified system
issues (including the recommendations made by the IBM distinguished engineer).
Any disputes shall be subject to dispute resolution.     f.   NiSource has
engaged a qualified independent third party selected by NiSource, to review the
distinguished engineer’s analysis and findings that the F&A System meets the
system and business requirements and design documentation, is scalable
consistent with NiSource’s needs and is a system that complies with accepted
industry practices. Subject to (i) agreement by NiSource and IBM as to any
recommendations identified by the independent third party that are to be
implemented, and (ii) agreement by the Parties to a plan to implement the agreed
upon third party recommendations, NiSource shall pay to IBM a fixed fee as set
forth in Attachment D (the “F&A Transformation System Payment”) in consideration
for the completion of the F&A systems and all remediation actions as set forth
in Attachment I. Upon payment of the F&A Transformation System Payment, IBM
shall assign the ownership to the

NiSource - IBM Amendment #4

16



--------------------------------------------------------------------------------



 



      F&A systems (and related documentation) as forth in Attachment G
(Intellectual Property Rights). Subject to (i) and (ii) above, the F&A
Transformation System Payment shall be paid to IBM upon the earlier of 30 days
after the Amendment Effective Date or December 31, 2007.

  g.   IBM shall be obligated to remediate items set forth in Attachment I and
according to the replanned schedule as described in Attachment I, except and to
the extent IBM is not able to do so due to NiSource’s failure to fulfill its
obligations. NiSource shall withhold the F&A Withholding Amount set forth in
Attachment D until such time as IBM has completed the F&A system related
remediation items identified in Attachment I.     h.   As of the MOU Effective
Date and continuing until March 31, 2008, IBM has retained and shall continue to
retain a new senior technical lead architect, who shall be IBM’s primary contact
for the F&A System, including hub analysis, and who shall review the remediation
activity and recommendations and oversee completion of the F&A System.     i.  
In accordance with Attachment G (Intellectual Property Rights), IBM shall
provide to NiSource all user and system documentation relating to the F&A System
as reasonably requested by NiSource and as may be necessary for NiSource and/or
a third party to maintain, and support the systems and for NiSource and/or a
third party to further implement the F&A System at other sites of NiSource or
NiSource related entities (including the roll out of additional phases of the
originally contemplated F&A Transformation projects). In addition, IBM shall
assist in a smooth transition to NiSource and/or a third party and cooperate
with NiSource and/or a third party as requested by NiSource in connection with
the further implementation of the F&A systems or derivatives thereof at other
sites of NiSource or NiSource related entities (including the roll out of
additional phases of the originally contemplated F&A Transformation projects);
provided, that, if IBM needs to use resources other than existing resources to
provide such cooperation, IBM shall notify NiSource that such cooperation shall
involve the use of additional resources, and upon NiSource’s agreement that it
still desires IBM to proceed with the assistance, such additional resources
shall be subject to the Change Control Process.     j.   Annex 23.2.2 to the
Agreement is hereby amended to terminate any Transformation activities relating
to all Waves other than Wave 1.     k.   NiSource has elected to continue to
have IBM provide the Expense Reporting System (ERS) services in accordance with
the scope and associated with Service Levels in the Agreement prior to the
Amendment

NiSource - IBM Amendment #4

17



--------------------------------------------------------------------------------



 



      Effective Date and pursuant to the pricing set forth in Schedule 4.2 (the
“ERS Services”).

  l.   With respect to all Service Towers that are terminated in their entirety
that use or leverage GIW, IBM’s obligation to host and provide access to GIW
shall terminate as of the applicable Transition Back Completion Date for the
affected Service Tower. Upon NiSource’s request, IBM shall assist in migrating
NiSource’s data and records from GIW to the new imaging solution in the form
specified by NiSource as part of IBM’s Termination/Expiration Assistance
obligations.     m.   In no event shall NiSource be responsible for any
termination or wind down fees (including Breakage, Balance Sheet Fees and Wind
Down Expenses) as of and relating to the termination of the Previously
Terminated F&A Scope or the Additional F&A Terminated Scope. All termination and
wind down fees (including Breakage, Balance Sheet Fees and Wind Down Expenses)
relating to the F&A Service Tower are hereby deleted in their entirety from the
Agreement.     n.   Commencing on the Transition Back Completion Date for
Accounts Payable as set forth in Attachment K, IBM shall provide the support
services for Accounts Payable set forth in Attachment K at the fees set forth in
Attachment K.

6.   Amendments applicable to the Human Resources Service Tower.

  a.   The HR Service Tower is hereby terminated as of the Amendment Effective
Date.     b.   As of the Amendment Effective Date and continuing until the end
of the applicable Project Transition Back Period (as defined below), unless
shortened or extended pursuant to Section 15(k) below (the “HR Fixed Period”),
IBM shall provide the Services that relate to the HR Service Tower, including
all of the Services that are set forth in Schedule 2.3 to the Agreement (the “HR
Services”) for a fixed monthly price as defined in Schedule 4.2 (not subject to
ECA adjustment) (the “HR Fixed Fee”). The HR Fixed Fee was calculated by using
the current MSC for all HR RUs, except that Compensation was calculated using
the MSC in the Agreement less a 100% RRC volume adjustment and provided that any
incremental new headcount required for growth in Recruiting shall be hired by
NiSource. The HR Fixed Fee shall be invoiced monthly in accordance with the
payment terms set forth in Agreement and reduced on an equitable basis to
reflect reduced scope if the Services are transitioned away from IBM in phases
and/or prorated if the transition back is completed mid-month. During the HR
Fixed Period, IBM shall provide

NiSource - IBM Amendment #4

18



--------------------------------------------------------------------------------



 



      the HR Services in accordance with all of the Service Levels applicable to
the HR Services. NiSource shall not be obligated to pay the MSC or any other
amounts relating to the HR Services, other than the HR Fixed Fee as applicable,
during the HR Fixed Period. As of the Transition Back Completion Date (as
defined below), all references to fees and payments for and further performance
obligations with respect to the HR Services shall be deleted from the Agreement
and neither NiSource nor IBM shall have any further obligations to pay for or
provide the HR Services (except for such fees and obligations expressly set
forth herein).

  c.   In connection with the termination of the HR Service Tower, NiSource
shall pay to IBM the amount set forth in Attachment D for HR which represents
the total settlement payment by NiSource relating to the HR Service Tower. In no
event shall NiSource be responsible for any termination or wind down fees
(including Breakage, Balance Sheet Fees and Wind Down Expenses). All termination
and wind down fees (including Breakage, Balance Sheet Fees and Wind Down
Expenses) relating to the HR Service Tower are hereby deleted in their entirety
from the Agreement.     d.   Upon NiSource’s request, the Success Factors
license shall be assigned to NiSource at no charge to NiSource, provided, that
NiSource executes the reasonable documentation necessary to continue support and
hosting services by Success Factors.     e.   The PeopleSoft agreements shall be
handled as Type (or Category) 2 under the IT Service Tower with IBM providing
applicable vendor management at no additional charge to NiSource.

7.   Amendments applicable to the Meter-to-Cash Service Tower.

  a.   The MTC Service Tower is hereby terminated as of the Amendment Effective
Date, subject to the exceptions set forth in subsections (d), (e), and (g) below
(such terminated scope, the “MTC Terminated Scope”).     b.   As of the
Amendment Effective Date and continuing until the end of the applicable
Projected Transition Back Period (as defined below), unless shortened or
extended pursuant to Section 15(k) below (the “MTC Service Period”), IBM shall
provide the Services that relate to the MTC Terminated Scope, including all of
the Services that are set forth in Schedule 2.5 to the Agreement (the “MTC
Terminated Services”) at the MSC as applicable to the MTC Terminated Services
(as may be adjusted for ARCs and RRCs in accordance with the Agreement and
prorated if the transition back is completed mid-month). During the MTC Service
Period, IBM shall provide the MTC Terminated Services in accordance

NiSource - IBM Amendment #4

19



--------------------------------------------------------------------------------



 



      with all of the Service Levels applicable to the MTC Terminated Services.
As of the Transition Back Completion Date (as defined below) for the MTC
Terminated Services, all references to fees and payments for and further
performance obligations with respect to the MTC Terminated Services shall be
deleted from the Agreement and neither NiSource nor IBM shall have any further
obligations to pay for or provide the MTC Services (except for such fees and
obligations expressly set forth herein).     c.   Annex 22.2.5 reflects all
adjustments related to changes to the Transition Milestones for MTC.     d.  
IBM shall continue to perform the MTC offshore activities described in the
Agreement, including the Schedules that refer to “MTC – Offshore Services Only”
as set forth in Section 1(d) above, subject to the terms and conditions set
forth in the Agreement and this Amendment, including Schedule 4.2. The RU
Baseline for offshore work shall be as set forth in Schedule 4.2.     e.   IBM
shall continue to be responsible for revenue recovery Services in accordance
with the scope and Service Levels relating to revenue recovery in the Agreement
until NiSource determines whether it wishes to bring the Services back in-house
or until it identifies and engages an alternate third party to perform such
Services, provided, that if NiSource brings the Services in-house or engages an
alternate third party service provider (other than Vertex) then NiSource shall
be responsible for any termination charges and fees for which IBM becomes
responsible and pays to Vertex as a result of such resourcing.     f.   As of
the MOU Effective Date and until and to the extent that the MTC Terminated Scope
is transitioned back to NiSource or its designee, the ebill RU Baselines have
been re-baselined per the revised adoption curve and restated in Schedule 4.2.  
  g.   Notwithstanding the termination set forth in subsection (a) above, IBM
shall complete the remaining MTC Transformation projects defined as CIS Customer
Segmentation under Revenue Recovery Transformation on or before October 31, 2008
and shall complete the Electronic Bill Presentation and Payment commitments as
set forth in Amendment 3 (the “MTC Projects to be Completed”). IBM shall remit
to NiSource the credits set forth in Attachment M; provided, that NiSource
completes its analysis of the NIPSCO extract data and approves the design
specification for the implementation of CIS Customer Segmentation for NIPSCO and
BSG, without any material changes, by July 31, 2008.

NiSource - IBM Amendment #4

20



--------------------------------------------------------------------------------



 



  h.   In connection with the termination of the MTC Terminated Scope, NiSource
shall pay to IBM the amount set forth in Attachment D for MTC (i) for the
completion of the MTC Projects to be Completed and total settlement amounts
relating to the MTC Service Tower and (ii) for the purchase of an the Bill Print
& Inserting equipment. IBM shall transfer ownership of the Bill Print &
Inserting equipment to NiSource, free and clear of any encumbrances or liens,
upon full payment of the amounts for such equipment as set forth in Attachment
D. In addition, NiSource shall have the rights to the deliverables provided as
part of completed and to be completed MTC Transformation projects as set forth
in Attachment G (Intellectual Property Rights).     i.   Other than as set forth
in Sections 7(e) and (h) above, in no event shall NiSource be responsible for
any termination or wind down fees (including Breakage, Balance Sheet Fees and
Wind Down Expenses). All termination and wind down fees (including Breakage,
Balance Sheet Fees and Wind Down Expenses) relating to the MTC Service Tower are
hereby deleted in their entirety from the Agreement.     j.   IBM hereby
confirms that the Checkfree agreement is in NiSource’s name and shall provide a
copy of the agreement to NiSource within 10 days after the Amendment Effective
Date.     k.   Upon completion of the transition back of the print services
under the MTC Service Tower (i) IBM shall return the postage meter to NiSource
and transfer all inventory of print supplies to NiSource and (ii) NiSource shall
reimburse IBM for the balance on the postage meter, the cost of the remaining
inventory of print supplies, and the pro-rated cost of any prepaid maintenance
services under contract in NiSource’s name remaining in effect as of the
completion date of transition.     l.   The Parties have agreed to delete from
Annex 4.1.5, the Billing Exceptions, Back Office Staff and Payment Exception
Resource Units (and any associated Fees).

8.   Amendments applicable to the Sales Centers Service Tower.

  a.   The Sales Centers Service Tower is hereby terminated as of the Amendment
Effective Date.     b.   As of the Amendment Effective Date and continuing until
the end of the applicable Projected Transition Back Period (as defined below),
unless shortened or extended pursuant to Section 15(k) below (the “Sales Centers
Service Period”), IBM shall provide the Services that relate to the Sales
Centers Service Tower, including all of the Services that are set forth in
Schedule 2.7 to the Agreement (the “Sales Centers Services”) at

NiSource - IBM Amendment #4

21



--------------------------------------------------------------------------------



 



      the applicable MSC in Schedule 4.2 (as may be adjusted for ARCs and RRCs
in accordance with the Agreement and prorated if the transition back is
completed mid-month). During the Sales Centers Service Period, IBM shall provide
the Sales Centers Services in accordance with all of the Service Levels
applicable to the Sales Centers Services. As of the Transition Back Completion
Date (as defined below), all references to fees and payments for and further
performance obligations relating to the Sales Centers Services shall be deleted
from the Agreement and neither NiSource nor IBM shall have any further
obligations to pay for or provide the Sales Centers Services relating thereto
(except for such fees and obligations expressly set forth herein).

  c.   In no event shall NiSource be responsible for any termination or wind
down fees (including Breakage, Balance Sheet Fees and Wind Down Expenses). All
termination and wind down fees (including Breakage, Balance Sheet Fees and Wind
Down Expenses) relating to the Sales Centers Service Tower are hereby deleted in
their entirety from the Agreement.

9.   Amendments applicable to the Information Technology (IT) Service Tower.

  a.   IBM shall continue to provide the Services under the IT Service Tower,
subject to certain adjustments and improvements to the IT Services and the
implementation of certain remediation activities, including the additional
provisions set forth in (i) Attachment A (IT Terms (Part 1 and Part 2)) and
Attachment B (RTS Specific Terms), (ii) the SLA additions and changes in
Schedule 3.2.1 (Service Levels – IT) and Schedule 3.3.1 (Service Level
Definitions – IT), that are attached hereto as restated documents and (iii) the
clarification and changes to Exhibit 26 that is attached hereto as restated
document.     b.   The resolution of certain disputes relating to Materials and
Supplies is set forth in Attachment C.     c.   The ARC/RRC rates for server
images have been adjusted on a prospective basis as of the Amendment Effective
Date in accordance with the following: ARCs for WMS/GIS and Rational were
adjusted at 50% of IBM’s proposed rate increase and all other ARCs going forward
were adjusted at 100% of IBM’s proposed rate. The adjusted Baseline ARC/RRC
rates have been reflected in Schedule 4.2. The server ARC/RRC shall be broken
into small, medium and large servers further defined in Schedule 4.1.1 attached
to this Amendment. The Parties shall adjust the Resource Baselines (including
system images addressed in subsection (d) below) within 30 days following the
Amendment Effective Date. NiSource shall designate which type of server it
wishes to obtain.

NiSource - IBM Amendment #4

22



--------------------------------------------------------------------------------



 



      In the event NiSource wishes to obtain any server images upon any
expiration or termination of the Agreement, NiSource shall pay to IBM the net
book value for server images upon any such expiration or termination.

  d.   IBM shall provide the Services relating to the Transformation servers,
including provision of the servers and support and refresh thereof, at no
additional charge to NiSource. In connection therewith, IBM shall increase all
applicable Resource Baselines to include the Transformation servers with no
increase to the Fees. The Parties shall adjust such Resource Baselines within
30 days following the Amendment Effective Date.     e.   The EIP RU Baselines
and Fees are reduced to 25% of the Resource Baselines set forth in the
Agreement. For the avoidance of doubt, the Fees shall be reduced to reflect a
75% reduction in the Resource Baselines which has been reflected in Schedule
4.2.     f.   The amended Service Levels for Help Desk Services are reflected in
Schedule 3.2.1 attached to this Amendment. At this time, NiSource does not agree
to the move to a shared help desk. Prior to moving to a shared help desk, IBM
must obtain NiSource’s approval, which NiSource shall not unreasonably withhold.
If IBM does not obtain such consent from NiSource, there shall not be any impact
to the Fees.     g.   For the avoidance of doubt, IBM shall honor its SOX
requirements and responsibilities in the Agreement. NiSource shall consider but
does not commit to agreeing to the PricewaterhouseCoopers (“PWC”) approach
presented on behalf of IBM. If NiSource does not agree with the PWC approach,
IBM shall continue to provide the SOX Services in accordance with the Agreement
and with no incremental charge to NiSource. NiSource shall not act unreasonably
and shall cooperate with IBM in this matter.     h.   During the Term and the
Termination Expiration Assistance Period IBM shall continue to host, and provide
access to NiSource to, the tracking tool for NiSource’s business continuity and
disaster recovery plans at no charge to NiSource.     i.   NiSource shall pay a
new service Fee for Optical Storage, which has been added to Schedule 4.1.1, and
that covers the services and support associated with Optical Storage described
in Schedule 4.1.1, until such time the service and support is replaced or
terminated as directed by NiSource. Such Fee is reflected in Schedule 4.2.    
j.   IBM shall provide two incremental offshore AS Fees to NiSource to support
CIS and DIS in the years 2011, 2012 and 2013 of the Term at no

NiSource - IBM Amendment #4

23



--------------------------------------------------------------------------------



 



      incremental charge to NiSource. For reference purposes, such additional
fees are not included in the AS Resource Baselines as of the Amendment Effective
Date.

10.   WMS/GIS.

  a.   The Parties have entered into a Work Authorization with respect to the
Macro-Design phase for an Indiana only implementation. In the event that
NiSource wishes to proceed to the next phase of the Indiana-only implementation
for WMS, the Parties shall enter into an Amendment to the Agreement that is
consistent with the terms outlined in the Work Authorization (the “WMS
Amendment”).     b.   IBM shall complete the GIS portion of the WMS/GIS project
set forth in the Agreement at Section 2.4.4 of Schedule 2.8.     c.   In no
event shall NiSource be responsible for any termination or wind down fees
(including Breakage, Balance Sheet Fees and Wind Down Expenses) relating to the
change or termination of any portion of the WMS project.

11.   Financial Provisions.

  a.   NiSource shall not pay any Breakage Fees for the termination of the HR,
Sales Center, F&A, SCM, MTC and/or CCC Service Towers.     b.   NiSource shall
pay to IBM a Wind-Down Expense payment as set forth in Attachment D on a pro
rata basis consistent with the timing of completion of the transition back
services for the HR, Sales Center, F&A and SCM terminated scope. NiSource shall
not pay any other Wind Down Expenses for the termination of any of the
terminated Service Towers or with respect to any of the terminated scope
contained herein (including CCC and MTC).     c.   Except as otherwise set forth
herein, NiSource shall not pay or owe any amounts for the termination and
transition back of the terminated Services and scope as set forth herein.     d.
  The detailed financial agreement which summarizes all of the payments relating
to the terminated Service Towers and terminated scope is set forth in Attachment
D.     e.   The resolution of certain outstanding disputes (other than the
Materials and Supplies disputes) is set forth in Attachment E (Resolution of
Disputed Items).

NiSource - IBM Amendment #4

24



--------------------------------------------------------------------------------



 



  f.   NiSource shall pay IBM the amount for the Transformation Adjustment as
set forth in Attachment D to compensate IBM for Transformation adjustments.    
g.   NiSource agrees to waive billing disputes for the services from the period
of July 1, 2007 through December 1, 2007.     h.   Except as expressly set forth
herein or otherwise agreed upon by the Parties, IBM shall provide, and NiSource
shall pay for, all Termination/Expiration Assistance (not covered within the
Services) in accordance with the Agreement. Notwithstanding anything to the
contrary set forth in the Agreement, the Parties agree and acknowledge that
NiSource shall not be responsible for paying any amounts (including fair market
value as set forth in Section 12.4 of the Agreement) for any hardware to the
extent such amounts are reflected in IBM’s unamortized balance sheet for such
assets.

12.   Settlement Provisions.

  a.   NiSource and IBM shall have the rights to the deliverables and Materials
relating to Transformation projects as set forth in Attachment G (Intellectual
Property Rights). –     b.   In addition, notwithstanding anything to the
contrary herein, the intellectual property ownership and licensing rights
applicable to this Amendment are governed by the terms of Attachment G (IP
Rights) and nothing in this Amendment, including its other Schedules shall
expand or limit the terms set forth in Attachment G (Intellectual Property
Rights).     c.   In accordance with transition back plans, IBM shall complete
and update all documentation relating to the terminated Services (including the
CCC Service Tower) consistent with the terms and conditions contained in the
Agreement at no charge to NiSource.     d.   IBM shall provide to NiSource and,
if not otherwise owned by NiSource, permit NiSource and its affiliates (and
their third party providers) to use all documentation, configurations and
manuals relating to the provision of the Services, including all reports,
desktop, procedures and user manuals, training materials, compliance data,
enterprise architecture documents and knowledgebase content as set forth in
Attachment G (Intellectual Property Rights).     e.   The Parties agree to the
release provisions set forth in Attachment L.     f.   The following additional
categories are hereby added as Service Categories for the purposes of the
Agreement (including for termination

NiSource - IBM Amendment #4

25



--------------------------------------------------------------------------------



 



      purposes): (i) Call Center IVR & Web Support, (ii) Offshore Call Center &
Meter to Cash and (iii) T&E (or ERS).

  g.   If NiSource elects to terminate RTS AS (as defined in Attachment A —
Part 1) separately from the respect of the RTS Services, then any termination
fees for the RTS Services shall be reduced by the termination fees associated
with “Application Services – RTS only” in Schedule 4.2.

13.   Amendments applicable to Transition Back Activities. As of the MOU
Effective Date (the Parties agree that these terms and obligations have applied
and shall apply as of such date on a retroactive basis since the MOU has been
terminated and superseded by the terms of this Amendment):

  a.   IBM shall cooperate with the transition of the Services to NiSource (or
Vertex if applicable) so that transition does not result in any unplanned
disruption in Services to NiSource and its end users.     b.   NiSource shall
provide and make available to IBM the NiSource transition lead to perform and
manage the transition back of the terminated scope.     c.   IBM shall provide
and make available to NiSource the IBM transition lead agreed to by the Parties
on a full-time, dedicated basis to perform and manage the transition back of the
terminated scope (the “Transition Back Lead”). During the transition, IBM shall
retain the Transition Back Lead on a full-time, dedicated basis for NiSource
until such time as NiSource requests otherwise. IBM shall provide to NiSource a
staffing plan for incremental IBM personnel and approved contractors that shall
assist with the transition back activities. NiSource shall review and approve
such list and shall only pay for those individuals who have been pre-approved by
NiSource. NiSource shall not pay for IBM’s internal HR resources or resources
handling IBM’s communication activities.     d.   IBM shall provide NiSource
with a complete and accurate list of all employees and contractors currently
providing services to NiSource within the Service Towers to be terminated
(including CCC and MTC). IBM shall provide NiSource with access to such
individuals and shall allow NiSource to offer employment or contractor
engagements to any or all of such individuals. The timing for any such hires or
engagements shall be specified by NiSource. In addition, IBM shall not make any
changes to the IBM personnel and contractors as of the MOU, Effective Date
except as discussed with and approved by NiSource. In addition, IBM shall act in
good faith and not encourage or require any IBM personnel or contractor to
resign prior to the transition back of the applicable Services.     e.   IBM
shall take the actions necessary or reasonably requested by NiSource to
facilitate the release and the hiring of the employees and contractors

NiSource - IBM Amendment #4

26



--------------------------------------------------------------------------------



 



      specified by NiSource. IBM shall waive any restrictive or other covenants
or requirements relating to or imposed on such employees or contractors to the
extent the same would interfere with such release and/or hiring or engagement or
restrict or limit the actions of any such individual as an employee or
contractor of NiSource.

  f.   As requested by NiSource, IBM shall return all NiSource data and
information to NiSource in accordance with the format and media requirements set
forth in the Agreement.     g.   Upon NiSource’s request, IBM shall meet with
those individuals designated by NiSource as defined in the transition plans in
order to provide training, knowledge transfer and direction with respect to the
operation and maintenance of the terminated Services and related systems and
processes.     h.   For the avoidance of doubt, IBM shall meet and comply with
all Service Levels, and the Service Level Credits shall apply, during any
transition back and/or Termination/Expiration Assistance period. NiSource does
not and shall not waive any Service Levels or Service Level Credits, subject to
Section 13.4 of the Agreement.

14.   Precedence.       To the extent any of the provisions herein are in
conflict with or contradict the terms of the Agreement, (a) all such terms shall
be interpreted where possible so as to be consistent with one another, and if
such interpretation is not possible, then (b) the terms contained herein shall
prevail. Subject to the foregoing, these terms are intended to be additive not
in lieu of the terms of the Agreement. If the Agreement has additional terms,
then those terms shall be applicable as well. For the avoidance of doubt, IBM
shall not make any changes to the invoicing process (including the state by
state break downs) with respect to any of the Fees to be charged to NiSource.

15.   Miscellaneous.

  a.   The terms and conditions set forth in this Amendment shall be deemed a
part of the Agreement for all purposes.     b.   Except as provided in this
Amendment, the Agreement shall remain unchanged and in full force and effect.  
  c.   Unless otherwise expressly provided herein, all amendments to the
Agreement set forth in this Amendment shall be effective as of the Amendment
Effective Date.

NiSource - IBM Amendment #4

27



--------------------------------------------------------------------------------



 



  d.   This Amendment, when read in conjunction with the Agreement (including
all Schedules, Exhibits and written amendments thereto), constitutes the entire
agreement between the Parties with respect to the subject matter contained in
this Amendment, and supersedes and replaces all prior agreements, whether
written or oral, with respect to such subject matter.     e.   The Parties
hereto represent that each respectively has the authority to enter this
Amendment and the authority to grant the rights and privileges as set forth
herein. The individuals signing this Amendment hereby represent and warrant full
authority to sign on behalf of the respective Parties.     f.   Neither Party
may assign this Amendment in whole or in part by operation of law or otherwise
except as consistent with the assignment terms set forth in the Agreement.    
g.   Any notice, consent, approval or other communication given pursuant to this
Amendment shall be in writing and shall be effective either when delivered
personally to the Party for whom it is intended or by facsimile (with
confirmation of delivery) or overnight delivery services (with confirmation of
delivery) addressed to the Parties as set forth in the notice section of the
Agreement. A Party may designate a different address by notice to the other
Party given in accordance with the notice section of the Agreement.     h.  
This Amendment shall be governed by, construed and interpreted in accordance
with the laws of the State of Ohio, excluding its conflicts of laws rules.    
i.   This Amendment may be executed in two or more counterparts (delivery of
which may occur via facsimile), each of which shall be deemed an original, but
all of which taken together shall constitute one and the same instrument. This
Amendment and any documents delivered pursuant hereto, and any amendments hereto
or thereto, to the extent signed and delivered by means of a facsimile machine
or as an attachment to an electronic mail message in “pdf” or similar format,
shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. At the request
of any Party hereto or to any such agreement or instrument, the other Party
hereto or thereto shall re-execute original forms thereof and deliver them to
the requesting Party. No Party hereto or to any such agreement or instrument
shall raise the use of a facsimile machine or electronic mail attachment in
“pdf” or similar format to deliver a signature or the fact that any signature

NiSource - IBM Amendment #4

28



--------------------------------------------------------------------------------



 



      or agreement or instrument was transmitted or communicated through the use
of a facsimile machine or as an attachment to an electronic mail message as a
defense to the formation of a contract and each such Party forever waives any
such defense. A facsimile signature or electronically scanned copy of a
signature shall constitute and shall be deemed to be sufficient evidence of a
Party’s execution of this Amendment, without necessity of further proof. Each
such copy shall be deemed an original, and it shall not be necessary in making
proof of this Amendment to produce or account for more than one such
counterpart.     j.   Each Party agrees not to publicize or disclose the
financial terms and conditions of this Amendment, except with the prior written
consent of the other, as required by law or in connection with communications
with NiSource executives and/or Board members.     k.   In accordance with the
Agreement, IBM shall continue providing the Services, and provide other
Termination/Expiration Assistance Services, related to the terminated scope as
of the Amendment Effective Date (including, for example, knowledge transfer,
employee transition as applicable and other related unwind services) in
accordance with the Agreement, as and for the period requested by NiSource, not
to exceed 24 months following the Amendment Effective Date (the “Contractual
Transition Back Period”). Any extensions of the Contractual Transition Back
Period shall be mutually agreed upon by the Parties and set forth in a separate
written instrument signed by the Parties. Notwithstanding the foregoing, it is
NiSource’s intent as of the Amendment Effective Date to transition back the
Services terminated hereunder in accordance with the schedule set forth in
Attachment F (the “Projected Transition Back Period”). Notwithstanding anything
to the contrary in this Amendment or the Agreement, if this Amendment requires
IBM to provide Services under a Service Tower that has been terminated as of the
Amendment Effective Date hereunder (in whole or in part) for a fixed fee, then
IBM shall provide such Services at the applicable fixed fee (without any ECA
adjustment) for the Projected Transition Back Period, and for up to an
additional 60-day period if NiSource gives IBM written notice 45 days prior to
the end of the applicable end date of the Projected Transition Back Period. The
charges applicable to any extension of the Services beyond such 60-day period
shall be equitably adjusted to account for the extended provision of Services
and mutually agreed between the Parties in writing. This provision shall not in
any way limit or eliminate IBM’s obligation to provide ongoing
Termination/Expiration Assistance (other than the ongoing Services) with respect
to the transfer and unwinding of the Services after the end of the applicable
Projected Transition Back Period. For the purposes of this Amendment,
“Transition Back Completion Date” shall mean the actual date on which the
applicable terminated

NiSource - IBM Amendment #4

29



--------------------------------------------------------------------------------



 



      Services have been fully transitioned back to NiSource or its designee (as
agreed to by NiSource). Upon reasonable notice to IBM, NiSource may accelerate a
transition back period and IBM shall transition back the affected Services
within the accelerated time frame, provided that it is reasonable.

NiSource - IBM Amendment #4

30



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be
signed by their duly authorized representatives, as of the date(s) set forth
below.

                      NISOURCE CORPORATE SERVICES COMPANY       INTERNATIONAL
BUSINESS MACHINES CORPORATION
 
                   
Signature:
  /s/ Violet Sistovaris
 
      Signature:   /s/ Philip Guido
 
   
 
                   
Name:
  Violet Sistovaris
 
      Name:   Philip Guido
 
   
 
                   
Title:
  Senior Vice President, Administrative Services
 
      Title:   GM, MBPS Americas
 
   
 
                   
Date:
  December 12, 2007
 
      Date:   December 12, 2007
 
   

NiSource - IBM Amendment #4

31